Citation Nr: 1716653	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-05 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental condition claimed as bruxism, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard from September 1976 to December 1976; and the Army from November 1990 to May 1991; July 1994 to October 1994; August 1998 to April 1999; December 2003 to February 2005; and from July 2005 to July 2009; as well as other periods of Inactive Duty For Training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for bruxism.

In February 2017, the Veteran testified at a videoconference hearing conducted at the RO before a Veterans Law Judge (VLJ) at the Board.  A copy of the transcript has been associated with the claim folder.  

The issues of issue of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a dental condition claimed as bruxism for treatment purposes only have been raised by the record in the January 2010 Notice of Disagreement and March 2011 VA Form 9 Substantive Appeal respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, in the instant case, the Veteran has noted that she has received dental treatment from a Dr. D. of Fayetteville on her March 2011 Va Form 9 Substantive Appeal and during her February 2017 hearing.  These records should be obtained upon remand.

Next, the Veteran claims that her bruxism is due to the stress from when she worked with soldiers in Kuwait and at Walter Reed on behavior issues such as suicide prevention and anger management.  See, e.g., February 2017 hearing.  Therefore, as noted above the Board finds that a claim for entitlement to service connection for an acquired psychiatric disorder has been raised but not yet adjudicated.  As a finding that the Veteran has an acquired psychiatric disorder related to service could affect adjudication of the current appeal, the Board finds that development and adjudication of the claim for an acquired psychiatric disorder is warranted.    

Finally, the Veteran was afforded a VA dental examination in May 2009.  The examiner reported that the Veteran's bruxism had existed since September 2008; however, the treatment records from service note nocturnal bruxism in November 2004.  Furthermore, the examiner noted "substantial bone loss" on tooth #30 and removal of the Veteran's third molars by elective surgery; however the examiner did not specify the underlying cause of the bone loss in tooth #30 and the elective removal.  The examiner also noted that the Veteran had wear facets on multiple teeth.  After obtaining the above outstanding records and adjudicating the claim for an acquired psychiatric disorder, the Veteran should be afforded a new VA examination to determine the current nature and etiology of her dental condition, including whether it is related to any acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding private dental treatment records, including from Dr. D. of Fayetteville. 

2.  Conduct the appropriate development and adjudicate the Veteran's claim for an acquired psychiatric disorder.  

3.  After the above directives are completed, the Veteran should be afforded a new VA dental examination.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of her dental condition including claimed bruxism.  Access to the electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental condition to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease. 

For any tooth loss or dental condition found, the examiner should state whether such is at least as likely as not (50 percent probability or greater) due to any trauma or disease during military service, to include the Veteran's nocturnal bruxism, which was noted in November 2004 dental service treatment records. 

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any dental condition or loss of teeth was either (1) caused by or (2) is aggravated by an acquired psychiatric disorder. 

All opinions must be accompanied by a clear rationale. 

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If the decision with respect to any of the claims remains adverse to the Veteran, she and her representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







